Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 8-15, 19-26 are pending and under consideration for their full scope.
The following rejections are necessitated by Applicant’s amendment filed on 10/10/2022.
The terminal disclaimer filed on 10/10/2022 does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).
Please file a POA that gives power to the attomey who is signing the TD. Also, resubmit TD or file a TD that is signed by the applicant. No new fee required.
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 19-20 stand rejected and claims 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,774,137 (PTO-892 mailed on 10/05/2022; Reference A). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent 10,774,137 are directed to a food grade powder providing sustained release of an anti-Fel D1 molecule, the food grade powder comprising a dried hydrogel and the anti-Fel D1 molecule; wherein the dried hydrogel is a co-gel comprising carrageenan and a member selected from the group consisting of gelatin, collagen peptides, and gelatin and collagen peptides; wherein the anti-Fel D1 molecule is encapsulated in the dried hydrogel; wherein the gelatin or the gelatin and collagen peptides are from Type A porcine gelatin having a positive charge at a pH below 7.0; wherein the carrageenan is selected from the group consisting of (i) kappa-carrageenan, (ii) iota-carrageenan, (iii) a physical mixture of kappa-carrageenan and iota-carrageenan and (iv) a co-polymer of kappa-carrageenan and iota-carrageenan; wherein the gelatin and the carrageenan are the only biopolymers in the dried hydrogel; wherein the dried hydrogel is a spray-dried hydrogel comprising the anti-Fel D1 molecule and 0.5 to 90 wt. % of gelatin, and the powder has a density of about 0.265 to about 0.3 g/cm.sup.3; wherein the gelatin and collagen peptides have a molecular weight between 2,000 and 1 million Daltons and a bloom value of 40 to 300; comprising 25.0 to 60.0 wt. % of the gelatin and 40 to 75 wt. % of a source of the anti-Fel D1 molecule; and a method of reducing symptoms of human allergy to a cat, the method comprising orally administering to the cat an effective amount of the food grade powder of claim 1; and wherein the composition is administered as part of a pet food further comprising at least one component selected from the group consisting of protein, fat, carbohydrate, vitamin and mineral.
	The reference teachings anticipate the claimed invention.
	Applicant’s terminal disclaimer filed on 10/10/2022 has disapproved for reasons cited supra, so the rejection is maintained for reasons of record. 
7.	Claims 8-15 appear to be in condition for allowance.
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
December 03, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644